Third District Court of Appeal
                               State of Florida

                       Opinion filed February 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1275
                       Lower Tribunal No. 11-25865
                          ________________


                          Darrell T. Smith Jr.,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Christina Marie DiRaimondo,
Judge.

     Darrell T. Smith Jr., in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Asay v. State, 210 So. 3d 1, 22 (Fla. 2016) (“[W]hen

reviewing a court's summary denial of a successive [postconviction] motion

. . . [the appellate court] will affirm the ruling if the record conclusively shows

that the movant is entitled to no relief.”); Harris v. State, 801 So. 2d 973, 974

(Fla. 2d DCA 2001) (affirming the denial of a rule 3.850 motion as successive

following denial of a prior rule 3.170(l) motion).




                                        2